DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 11-17 are currently pending.

Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 2/22/2022 is acknowledged.
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/2022.

	Claims 1-7 are currently under examination.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  The numbers before the claims are in parenthesis but do not indicate if these are the claim numbers or if Applicant is claiming them as steps. Please indicate that these are claim numbers, by writing the claim numbers in the proper form.  Appropriate correction is required.
Claims 1, 2 and 5 are objected to because of the following informalities:  the phrase “comprised of” is not the proper phraseology.  Appropriate correction is required.
Claim 6 is missing a space between “mixed” and “gradually” in line 4.  Appropriate correction is required.
Claim 7 is missing a space between “to” and “coat” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said oils of said mixture" in line 2 and “said oils of said base oil mixture” in lines 2-3.  The claims recite an essential oil mixture and a base oil mixture but no reference to oils of the mixture or base oil.  There is insufficient antecedent basis for this limitation in the claim.
The metes and bounds of Claim 5 are rendered uncertain by the phrase “said essential oils are further comprised of” because the limitation does not further limit the formulation since these essential oils are already claimed in the independent claim from which claim 5 depends. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
Claim 7 recites the limitation "the composition of matter” in line 1.  There is no recitation of the limitation “the composition of matter” prior to this recitation, so it is not clear what composition of matter this refers to.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is drawn to a composition for treatment and/or prevention of hair loss comprised of essential oils including cedarwood essential oil, lavender essential oil, rosemary essential oil, thyme essential oil, peppermint essential oil, jojoba oil, argan oil, and grapeseed oil.  Claim 2 is drawn to the composition for treatment and/or prevention of hair loss of claim 1, wherein said essential oils are further comprised of: an essential oil mixture of essential oils including 0.3-5% cedarwood essential oil, 0.3- 5% lavender essential oil, 0.3-5% rosemary essential oil, 0.3-5% thyme essential oil, and 0.3-5%peppermint essential oil, and a base oil mixture of 9.85- 16.85% jojoba oil, 9.85- 16.85% argan oil, and 68.79-88.79% grapeseed oil.  Claim 3 is drawn to the composition of claim 2, wherein said essential oil mixture is mixed independently until said oils of said mixture are evenly distributed and said base oil mixture is mixed independently until said oils of said base oil mixture are evenly distributed, and wherein said essential oils mixture is further mixed gradually into said base oil mixture.  Claim 4 is drawn to the composition of claim 2, wherein the composition is used to coat a user's scalp, and said oil composition is kneaded into said scalp with squeezing and pinching motions, for 1-3 minutes, and allowed to remain on said scalp for at least 30 minutes.  Claim 5 is drawn to the215/343,213 composition for treatment and/or prevention of hair loss of claim 1, wherein said essential oils are further comprised of: an essential oil mixture of essential oils including 0.3% cedarwood essential oil, 0.3% lavender essential oil, 0.3% rosemary essential oil, 0.3% thyme essential oil, and 0.3% peppermint essential oil; and abase oil mixture of 9.85% jojoba oil, 9.85% argan oil, and 78.79% grapeseed oil.  Claim 6 is drawn to the composition of claim 5, wherein said essential oil mixture is mixed independently until evenly distributed, and said base oil mixture is mixed independently until evenly distributed, and wherein said essential oils mixture is mixed gradually into the base oil mixture.  Claim 7 is drawn to the composition of claim 5, wherein the composition of matter is used to coat the scalp with the oil composition, and the oil composition is kneaded into scalp with squeezing and/or pinching motions, for 1-3 minutes, and allowed to remain on the scalp for at least 30 minutes.

Step 2A, Prong One, asks if a claim recites a product of nature.  In this case, applicant’s claim 1 is drawn to a composition for treatment and/or prevention of hair loss comprised of essential oils including cedarwood essential oil, lavender essential oil, rosemary essential oil, thyme essential oil, peppermint essential oil, jojoba oil, argan oil, and grapeseed oil.
Thus, the claims do recite products of nature (cedarwood essential oil, lavender essential oil, rosemary essential oil, thyme essential oil, peppermint essential oil, jojoba oil, argan oil, and grapeseed oil).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.  MPEP section 2106.04 (c-I-B) states “the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart…”.  
In this case, the composition is a mixture of naturally occurring oils.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, while the combination of the extracts not found together in nature, the individual oils are found in nature.  Obtaining oil from plants only partitions and concentrates the molecules that are naturally in the plants themselves.  There is no evidence or reason to expect that any new compounds are formed.  The oil itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while extraction of the oil would separate a portion of the plant away from the naturally-occurring 
There is no indication that mixing the claimed oils together as commensurate in scope with the stated claims changes the structure, function, or other properties of the oils in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring compounds that are present in the oils.  Because, as discussed above, each oil is only a mixture of the naturally occurring compounds found in the plants and each oil appears to maintain its naturally occurring structure and properties and is merely present in the combination.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to composition with no additional ingredients in addition to the natural products. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of extracts.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marthaler et al. (20120276030).
Marthaler teaches a composition comprising an oil, wherein the oil can be cedarwood, lavender, peppermint, thyme, rosemary, jojoba, argan and grapeseed (See e.g. claim 17).  Marthaler further teaches that the oil can be present in the composition in an amount of 1-35% by weight (See e.g. claim 5).  Marthaler further teaches that the composition can be in the form of a hair product (See e.g. paragraph 0075).
Marthaler does not expressly teach that the oils are mixed independently before adding to the base oil and then adding slowly.  However, it should be noted that claims 3 and 6 constitute Product-by-Process type claims. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant's composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art to prepare a composition for promoting hair growth by combining thyme, lavender, cedarwood, jojoba and grapeseed oils with argan oil and peppermint oil because at the time the invention was made, it was known that thyme, lavender, 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that thyme, lavender, cedarwood, jojoba, grapeseed, argan and peppermint oil are useful ingredients for stimulating hair growth, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

s 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. (Arch Dermatol, vol 134, November 1998, 1349-1352), in view of FP Jana (https://blog.freepeople.com/2014/10/grow-longer-hair-argan-oil/) and Oh et al. (Toxicol Res. 2014 Dec; 30(4): 297–304).
Hay teaches a composition for promoting hair growth comprising essential oils of thyme in an amount of 2 drops/88mg, Lavender in an amount of 3 drops/114 mg and cedarwood in an amount 2 drops/94mg, that were mixed into a carrier formulation containing jojoba in an amount of 3mL and grapeseed oils in an amount of 20mL (See e.g. p. 1350).  Hay further teaches that the composition is massaged into the scalp for a minimum of 2 minutes (please note that massage involves punching and/or pinching and would inherently coat the scalp with oil), wrap a warm towel around the head and allow for absorption of the oils and to use this treatment every night (See e.g. “Patients” on page 1350).
Hay does not teach argan oil, peppermint oil or 30 minutes.
FP Jana teaches a composition for hair growth comprising argan oil in an amount of 4tsp and Peppermint essential oil in an amount of 3 drops (the formulation contains 2 tsp Epsom salt, 2 tsp honey, 4 tsp coconut oil, 2 tsp apple cider vinegar and 3 drops peppermint oil, which is equivalent to 0.15 mL, which is equivalent to 0.003 tsp and 0.02% and 4tsp argan oil, which is equivalent to 28%).  FP Jana further teaches that all of the ingredients are combined and shaken vigorously to combine. FP Jana further teaches applying the oil to the scalp and ends of hair and to wrap hair up in a towel and let the mask sit for 30 minutes before rinsing thoroughly.
Hay and FP Jana do not expressly teach that the oils are mixed independently before adding to the base oil and then adding slowly.  However, it should be noted that claims 3 and 6 constitute Product-by-Process type claims. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant's composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Hay does not teach peppermint oil in the amount claimed.
Oh teaches that peppermint oil in an amount of 3% in jojoba oil is effective for stimulating hair growth (See e.g. abstract).
It would have been obvious to one of ordinary skill in the art to prepare a composition for promoting hair growth by combining thyme, lavender, cedarwood, jojoba and grapeseed oils with argan oil and peppermint oil because at the time the invention was made, it was known that thyme, lavender, cedarwood, jojoba, grapeseed, argan and peppermint oil are safe and effective for stimulating hair growth as clearly taught by the above references.  The amount of thyme, lavender, cedarwood, jojoba, grapeseed and peppermint oil within the composition encompasses the amount range by weight instantly claimed.   A person of ordinary skill in the art would have understood to adjust the amount of thyme, lavender, cedarwood, jojoba, grapeseed, argan and peppermint oil within the composition to provide a safe and effective composition for stimulating hair growth. The skilled artisan in the art would have understood to include and adjust the amount of thyme, lavender, cedarwood, jojoba, grapeseed, argan and peppermint oil with expectation of success.  Therefore, the skilled artisan would have been motivated to use thyme, lavender, cedarwood, jojoba, grapeseed, argan and peppermint oil for stimulating hair growth based upon the beneficial teachings of the above references. 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that thyme, lavender, cedarwood, jojoba, grapeseed, argan and peppermint oil are useful ingredients for stimulating hair growth, the artisan would have been motivated to combine the claimed ingredients into a single 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/AMY L CLARK/             Primary Examiner, Art Unit 1699